Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claim 6. This correction is required to comply with the U.S. Patent Practice. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (U.S. Patent Pub. No. 2005/0269959) in view of Fujikawa (U.S. Patent Pub. No. 2018/0158431).
Regarding claim 1, Uchino teaches an electro-optical device (Uchino: see Figs. 1-2 and para 0008, 0015, and 0023, pixel circuit having a function of compensating for variation of an electro-optical element), comprising: a scanning line (Uchino: Figs. 1-2 and para 0008, 0015, and 0023, scanning lines); K signal lines, K being an integer of 2 or greater Figs. 1-2 and para 0008, 0015, and 0023, multiple DTL101 or DSL101 lines); 
Fujikawa teaches a control circuit configured to control the K selection Signals such that a length of at least one supply period of the K supply periods in the horizontal scanning period changes in accordance with a polarity of the image signal (Fujikawa: Figs. 2 and 5-6 and para 0078-0082 and 0087).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino in view of the teachings of Fujikawa so as to propose a technique that facilitates writing of a data voltage to each pixel by outputting a precharge voltage close to the data voltage to each pixel or a data line earlier than the timing of supply of the data voltage.
Regarding claims 3 and 6, these claims are similarly rejected based on the same rationale as claim 1.

Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEJOON AHN/Primary Examiner, Art Unit 2628